  Case 18-25509         Doc 21     Filed 02/05/19 Entered 02/05/19 12:59:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25509
         TAMMY M MOORE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-25509        Doc 21      Filed 02/05/19 Entered 02/05/19 12:59:26                  Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $1,305.00
        Less amount refunded to debtor                         $870.00

NET RECEIPTS:                                                                                    $435.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $209.68
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $21.32
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $231.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim       Principal      Int.
Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
AMERICAN WEB LOAN              Unsecured      1,700.00            NA            NA            0.00       0.00
CHASE NA                       Unsecured      1,483.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         300.00        283.00        283.00           0.00       0.00
CMRE FINANCE                   Unsecured          75.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         300.00        222.46        222.46           0.00       0.00
COMPUTER CREDIT INC            Unsecured      2,308.05            NA            NA            0.00       0.00
CONSUMER PORTFOLIO SERV        Secured        5,800.00     12,468.22       5,800.00        204.00        0.00
CONSUMER PORTFOLIO SERV        Unsecured      5,750.00            NA            NA            0.00       0.00
CREDIT ONE BANK                Unsecured      1,049.00            NA            NA            0.00       0.00
ILLINOIS LENDING CORP          Unsecured         900.00        661.77        661.77           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured           0.00      2,922.86      2,922.86           0.00       0.00
INTERNAL REVENUE SERVICE       Priority             NA       5,926.94      5,926.94           0.00       0.00
MBB                            Unsecured         713.00           NA            NA            0.00       0.00
MBB                            Unsecured         697.00           NA            NA            0.00       0.00
MBB                            Unsecured         102.00           NA            NA            0.00       0.00
MBB                            Unsecured          66.00           NA            NA            0.00       0.00
MBB                            Unsecured          66.00           NA            NA            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured         424.00           NA            NA            0.00       0.00
MIDLAND FUNDING                Unsecured      4,027.00            NA            NA            0.00       0.00
ONEMAIN FINANCIAL              Unsecured      5,147.00       5,516.00      5,516.00           0.00       0.00
PROFESSIONAL ACCOUNT MANAGEMUnsecured            215.40           NA            NA            0.00       0.00
SONNENSCHEIN FINANCIAL SERVICE Unsecured         130.00           NA            NA            0.00       0.00
SPRINT NEXTEL                  Unsecured         900.00           NA            NA            0.00       0.00
VILLAGE OF BELLWOOD            Unsecured      8,950.00            NA            NA            0.00       0.00
VILLAGE OF NORTH RIVERSIDE     Unsecured         200.00           NA            NA            0.00       0.00
WELLS FARGO                    Unsecured         600.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-25509         Doc 21      Filed 02/05/19 Entered 02/05/19 12:59:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $5,800.00            $204.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $5,800.00            $204.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $5,926.94                $0.00            $0.00
 TOTAL PRIORITY:                                          $5,926.94                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,606.09                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $231.00
         Disbursements to Creditors                               $204.00

TOTAL DISBURSEMENTS :                                                                          $435.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
